Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 3, 2022

                                       No. 04-22-00608-CV

      INTERNATIONAL PAPER COMPANY, Robert Medina, and Phillip Quintanilla,
                             Appellants

                                                v.

                                       Robert SANCHEZ,
                                           Appellee

                    From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI17334
                             Honorable Nicole Garza, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On September 15, 2022, the trial court denied the motion to compel arbitration and stay
proceedings filed by International Paper Company, Robert Medina, and Phillip Quintanilla. On
September 20, 2022, International Paper Company, Robert Medina, and Phillip Quintanilla filed
a notice of appeal seeking appellate review of the trial court’s order.

        On Friday September 30, 2022 at 7:28 p.m., Appellants International Paper Company,
Robert Medina, and Phillip Quintanilla filed an Emergency Motion to Stay Pending Resolution
of Accelerated Interlocutory Appeal, requesting that we stay the Monday October 3, 2022 trial
setting. Because appellants waited until the eve of trial to file their motion, their emergency
motion is DENIED.

           It is so ORDERED October 3, 2022.
                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT